Citation Nr: 1729854	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a compensable rating for traumatic loss of teeth numbers 7, 8 and 9. 


REPRESENTATION

Veteran represented by:	Scott Holcomb, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and son


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to February 1970.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction has since transferred to Montgomery, Alabama.  

In May 2015, the Veteran testified at a travel board hearing before the undersigned.   A transcript of that hearing is of record.  

In December 2015, the RO remanded the Veteran's claims to schedule examinations and to issue corrective notice regarding the Veteran's claim for an increased rating for traumatic loss of teeth.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of a right knee disorder.  

2.  The Veteran's service-connected traumatic loss of teeth numbers 7, 8 and 9 is characterized by loss of masticatory surface that can be restored by suitable prosthesis, but not by all upper and lower teeth on one side missing, all lower anterior teeth missing, or all upper anterior teeth missing.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for a compensable rating for service-connected traumatic loss of teeth numbers 7, 8 and 9 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection, by correspondence, including that dated March 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In April 2016, a VA examiner opined that the Veteran's right knee disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that while the Veteran reported a number of other conditions during service, there was no mention of an in-service right knee injury and x-rays and separation exams were negative for any abnormalities.  X-rays taken in 2001 were also normal.  

An x-ray diagnosis of osteoarthritis was made in 2009.  Regarding that diagnosis, the examiner opined that "obesity and increasing age are established risk factors for the development of osteoarthritis of the knees, with osteoarthritis found in greater than 80% of the population over the age of 55."  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

There can be no service connection without a medical nexus opinion in this case because a right knee disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In reaching this conclusion, the Board has considered the Veteran's lay statements, including his May 2015 hearing testimony about injuries sustained in Germany.  Unfortunately, such testimony alone is insufficient to establish nexus.  Accordingly, because the evidence preponderates against the claim of service connection for right knee disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From February 9, 2001, the Veteran is rated at 0 percent under Diagnostic Code 9913 for traumatic loss of teeth numbers 7, 8, and 9.  Diagnostic Code 9913 provides compensation for the loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by a suitable prosthesis.  Id.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  Id.  A 20 percent rating is assigned when all upper and lower posterior teeth are missing or all upper and lower anterior teeth are missing.  Id.  A 30 percent rating is assigned for the loss of all upper teeth or the loss of all lower teeth.  Id.  A 40 percent rating is assigned for the loss of all teeth.  Id.  Rating under Diagnostic Code 9913 apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  

A December 2015 VA medical note states that the Veteran is missing nine teeth, numbers 1, 7, 8, 9, 11, 15, 16, 17, and 32.  In June 2016, a VA examiner stated that the Veteran had only 5 remaining teeth on the maxillary arch and had lost the maxillary anterior bridge which replaced teeth 7-9 due to extensive tooth decay.  The examiner observed decay on teeth 5, 14, 18, 29, and 30.  There was no indication of damage to the upper palate or mandible and the patient's masticatory surface could be restored with a prosthesis.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.

This evidence does not support the loss of upper or lower anterior teeth to support a compensable rating.  Also, the examiner specifically noted that the patient's masticatory surface could be restored with a prosthesis.  Since the weight of evidence weighs against a compensable rating, the Veteran's claim must be denied.  

In reaching this conclusion, the Board has considered the Veteran's lay testimony about how his dental care was essentially prematurely terminated when he went to Vietnam, and how his teeth worsened over time.  The Board notes that the Veteran and others are competent to testify regarding such symptoms because such symptoms are within the knowledge and observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  However, while the Board is sympathetic towards the Veteran's condition, compensation for traumatic loss of teeth numbers 7, 8, and 9 can only be obtained as a result of the mechanical application of Diagnostic Code 9113.  Lay testimony by itself is insufficient.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

Entitlement to service connection for right knee disorder is denied.

Entitlement to a compensable rating for traumatic loss of teeth numbers 7, 8 and 9 is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


